Citation Nr: 1417759	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for hypertension and tinnitus.

The Veteran testified at a hearing before a decision review officer (DRO) in November 2009 and before the undersigned Veterans Law Judge (VLJ) in March 2011.  Transcripts of these hearings are of record.

In June 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Veteran's electronic Virtual VA claims file has been considered in the below rendered decision.

The issue of ischemic heart disease secondary to Agent Orange exposure has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

For the reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

Hypertension was not shown in service or for years thereafter and there is no competent evidence linking his current hypertension to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in a March 2008 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the evidence of record includes service treatment records (STRs), a VA examination report, VA outpatient treatment records, private treatment records, and the hearing transcripts.  

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claim for service connection for hypertension.  However, the Veteran does not contend and the evidence does not show he had hypertension in service or within one year following discharge from service, and there is no competent evidence suggesting his current hypertension is related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertion.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional VA and private treatment records have been associated with the claims file, except for the records from one doctor who the Veteran stated, in an August 2011 correspondence to VA, is deceased.  The AOJ readjudicated the claim in March 2012.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	

The Veteran has been afforded a hearing before a DRO and a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issues to the Veteran, and relevant testimony concerning events in service and treatment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Board reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he currently suffers from hypertension due to stress while stationed in Vietnam for one year during military service.  Service treatment records are negative for complaints, treatment, or findings of hypertension.  The Veteran's blood pressure was recorded as 116/72 on a September 1965 isolated duty examination and as 112/78 on his August 1966 separation examination.  

Post-service private medical records, as far back as January 1998, show that the Veteran was noted to have a history of hypertension.  The post-service private and VA treatment records also show that the Veteran has a diagnosis of and is treated for hypertension.  However, these records do not provide evidence of a nexus between the Veteran's hypertension and military service.  

At the Board hearing, the Veteran stated that he did not notice any symptoms of high blood pressure during service or shortly thereafter.  Specifically, he stated that about five or six years after service, his high blood pressure was noted at an employment screening test.  Furthermore, the Veteran testified that no doctor has told him that his hypertension is due to service.  When asked if he could get a letter saying that the stress from Vietnam could have caused his hypertension, the Veteran affirmatively replied, but no such letter was submitted.  Also, when asked if his V
A treating physician would have put down any kind of opinion linking his hypertension to service, the Veteran stated that she was reluctant to offer such an opinion.  

The only evidence linking the Veteran's hypertension to service is his own lay testimony.  The Veteran has not shown that he has specialized training sufficient to render a medical opinion as to the etiology of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his hypertension is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hypertension is not competent medical evidence.  

In summary, hypertension was not shown in service or within one year following discharge from service, and the Veteran does not allege such.  Additionally, there is no competent evidence even suggesting the Veteran's hypertension is related to his military service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the hypertension claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

The Veteran asserts that he currently suffers from tinnitus as a result of noise exposure in service.  

The Veteran submitted a private medical opinion from September 2009.  The physician stated that when he saw the Veteran in March 2007, the Veteran described experiencing a high-pitched tone that was present in both ears for several months, and the Veteran had moderate, high-frequency hearing loss with associated tinnitus.  The physician stated that it was very likely that "this is a result of excessive noise exposure, such as working on the flight line at an airfield" and that other, additional noise exposure could also attribute to this problem.  The Veteran is not service connected for hearing loss, and the physician did not provide a rationale for the opinion.

The Veteran was afforded a VA audiological examination in August 2011.  The VA examiner noted that the Veteran was uncertain of the exact onset of his tinnitus and that the Veteran denied remarkable occupational or recreational noise exposure.  The examiner noted a diagnosis of subjective tinnitus and opined that the Veteran's tinnitus is less likely as not related to military service.  It appears that the examiner based the opinion on the absence of complaints of tinnitus in the service treatment records.  However, the examiner did not explain why the Veteran's tinnitus is not a delayed reaction to the in-service noise exposure.  Accordingly, an addendum opinion is needed. 

Accordingly, the issue is REMANDED for the following:

1.  Return the claims file to the examiner who conducted the August 2011 VA audiology examination, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the question, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion explaining why the Veteran's current tinnitus is not merely a delayed response to the noise exposure in service.  

2.  After the development requested above has been completed to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


